John Hancock Funds, LLC Congress Street Boston, MA 02210-2805 June 26, 2013 To the Trustees of John Hancock Funds II 601 Congress Street Boston, MA 02210 Re: Class R4 Rule 12b- 1 Fee Waiver Letter Agreement With reference to the Distribution Plan entered into by and between John Hancock Funds, LLC (the "Distributor") and John Hancock Funds II (the "Trust"), on behalf of Class R4 shares of certain series thereof (each, a "Fund" and collectively, the "Funds"), we hereby notify you as follows: 1. The Distributor agrees to contractually waive and limit its Rule 12b- 1 distribution fees and/or service fees applicable to Class R4 shares of the Funds set forth in Appendix A hereto to the extent necessary to achieve the aggregate distribution and service fees and for the period set forth in such Appendix. The expense waiver agreements expire on the dates specified, unless renewed by mutual agreement of the Fund and the Distributor based upon a determination that this is appropriate under the circumstances at that time. 2. We understand and intend that the Trust will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statements on Form N-1A for the Trust and the Funds with the Securities and Exchange Commission, in accruing each Fund's expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit the Trust to so rely. A copy of the document establishing the Trust is filed with the Secretary of The Commonwealth of Massachusetts.
